   Case 4:20-cv-00330-P Document 75 Filed 01/12/21                   Page 1 of 2 PageID 726



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

Alexis Carlito-Garcias                                §
Individually and as                                   §
Heir of Christopher Lowe                              §
                                                      §
       Plaintiff,                                     §                Civil Action No.
                                                      §
VS.                                                   §                4:20-cv-00330-P
                                                      §
City of Fort Worth, Texas                             §
                                                      §
       Defendants.                                    §



                    STIPULATION       OF   DISMISSAL      WITH    PREJUDICE


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Plaintiff Alexis Carlito-Garcias Individually and as Heir of Christopher

Lowe, and files this Stipulation of Dismissal with Prejudice as to all claims by Plaintiff against

Defendant City of Fort Worth, Texas, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).

       Accordingly, and upon such representations, Plaintiff Alexis Carlito-Garcias Individually

and as Heir of Christopher Lowe, stipulates that all the claims against Defendant City of Fort

Worth, Texas are hereby dismissed with prejudice against refiling the same. Each party will bear

its own attorney’s fees and costs.

       This case is not a class action, a receiver has not been appointed in this case, and this case

is not governed by any federal statute that requires a court order for dismissal of this case.



                                               Respectfully submitted.

                                               /s/Susan E. Hutchison


STIPULATION OF DISMISSAL WITH PREJUDICE                                                            1
   Case 4:20-cv-00330-P Document 75 Filed 01/12/21           Page 2 of 2 PageID 727



                                          SUSAN E. HUTCHISON
                                          Texas Bar No. 10354100
                                          sehservice@hsjustice.com

                                          HUTCHISON & STOY, PLLC
                                          505 Pecan Street, Suite 101
                                          Fort Worth, Texas 76102
                                          T: (817) 820-0100
                                          F: (817) 820-0111

                                          ATTORNEYS FOR PLAINTIFF

Approved as to
Form and Content:

/s/Laetitia Coleman Brown
LAETITIA COLEMAN BROWN
Senior Assistant City Attorney
Texas Bar No. 00792417
Laetitia.brown@fortworthtexas.gov

City of Fort Worth, Texas
200 Texas St.
Fort Worth, TX 76102
T: (817) 392-7600
F: (817) 392-8359

ATTORNEYS FOR DEFENDANT




STIPULATION OF DISMISSAL WITH PREJUDICE                                               2
